   Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 1 of 17 PageID #:985



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                   Case No. 18-CR-36
     v.
                                                   Judge Robert W. Gettleman
JITESH THAKKAR,

                   Defendant.


               JITESH THAKKAR’S RENEWED MOTION TO DISMISS
             THE INDICTMENT OR, IN THE ALTERNATIVE, TO STRIKE
               PREJUDICIAL LANGUAGE FROM THE INDICTMENT

       Jitesh Thakkar hereby renews his Motion to Dismiss the Indictment or, in the Alternative,

to Strike Prejudicial Language from the Indictment. In support thereof, Jitesh states as follows:

                                       INTRODUCTION

       In order to make the actions of a software company owner who did not engage in any

trading appear more egregious, the government presented irrelevant and prejudicial testimony to

the grand jury on market manipulation—a totally separate crime that Jitesh was not charged with.

Until recently, we could not be sure that the government did so. In fact, when we raised the

possibility that the government presented this prejudicial testimony on market manipulation to the

grand jury in our motion for in camera review of the grand jury transcript, the government opposed

the motion. The government told the Court that Jitesh’s concerns were “mere speculation,” “pure

speculation,” an “unsupported claim,” and that any discussion of market manipulation was a

“passing reference.”

       The government’s statements to the Court were clearly not accurate, based upon the grand

jury transcript, which we received this month. That transcript makes clear that the government did
   Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 2 of 17 PageID #:986



exactly what Jitesh feared—presented extensive and misleading testimony on the separate crime

of market manipulation to the grand jury, a crime Jitesh was not charged with.

       The transcript also reveals that the government sidestepped its burden of proving that Jitesh

knowingly conspired with Navinder Sarao. Instead of merely presenting the challenging—and

inadequate—evidence of “knowledge” that it actually has, the prosecutor elicited supposed fact

testimony from the case agent that Jitesh conspired with Sarao. Presenting this legal conclusion

to the grand jury under the guise of fact testimony was wholly improper and meant that the grand

jury never had to grapple with the tough question in this case of whether Jitesh knowingly agreed

with Sarao to commit a crime. Further, the government presented no evidence to support an

indictment on the substantive spoofing counts in the indictment under either an aiding and abetting

theory or a Pinkerton theory. These deficiencies create grave doubt that the grand jury’s decision

to indict was not based on misleading and prejudicial testimony and require that the indictment

must be dismissed.

       If this Court does not agree that the indictment should be dismissed, Jitesh renews his

request to strike the inflammatory and prejudicial example of market manipulation from the

indictment.

                                        BACKGROUND

  I.   Jitesh Asks the Court to Review the Grand Jury Transcript in Camera to Ensure that
       the Government did not Present Misleading Evidence of a Separate Crime Jitesh was
       not Charged With

       On May 29, 2018, Jitesh filed a motion asking the Court to dismiss the indictment or, in

the alternative, to undertake an in camera review of the grand jury transcript and strike prejudicial

language from the indictment. ECF Dkt. Nos. 31-21. Jitesh filed that motion, in part, because the

government included an inflammatory and prejudicial “example” of market manipulation in the



                                                -2-
   Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 3 of 17 PageID #:987



indictment—a totally separate crime that Jitesh was not charged with. Market manipulation is a

separate and distinct crime from spoofing that requires the government to meet a higher burden

and prove that the defendant had the ability to influence market prices, that artificial prices existed,

and that the defendant caused the artificial prices. See 7 U.S.C. § 13(a)(2). By contrast, spoofing

requires no proof that the defendant influenced prices at all. In this case, there are no allegations

that Jitesh conspired with or aided and abetted Sarao in manipulating market prices. Because the

government included a lengthy description of the separate crime of market manipulation in the

indictment despite the fact that Jitesh was not charged with this crime, Jitesh asked the Court to

review the grand jury transcript in camera to ensure that the government did not use this misleading

“example” with the grand jury in order to obtain an indictment.

       In response to Jitesh’s motion, the government repeatedly dismissed the concerns Jitesh

raised as “mere speculation,” “pure speculation,” and an “unsupported claim.” ECF Dkt. No. 40,

pg. 22-24. The government argued that the “mere ‘conceivable’ possibility” that it presented this

example of market manipulation to the grand jury was insufficient to allow the Court to review the

transcript in camera. Id. at 24. The government told this Court that,

       [t]he defendant’s argument has no merit because a passing reference to market
       manipulation in a general description of spoofing simply provided context and
       background for the spoofing allegations in this case. It did not suggest that the
       defendant engaged in other crimes not included in the Indictment.

Id. (emphasis added). As a result of the government’s representations, the Court denied the motion

for in camera review of the grand jury transcript, but reserved ruling on Jitesh’s request to strike

the prejudicial language from the indictment for trial. Aug. 22, 2018 Order, ECF Dkt. No. 47.




                                                 -3-
      Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 4 of 17 PageID #:988



    II.   Jitesh Receives the Grand Jury Transcript, which Revealed the Government’s
          Witness Discussed the Crime of Market Manipulation Extensively

          When Jitesh received the grand jury transcript, more than two months after the Court

ordered the government to produce it, it became clear that the government did exactly what Jitesh

expected—the government’s witness provided an extensive explanation of the crime of market

manipulation to the grand jury.

          This Court ordered the government to turn over all Brady, Giglio, Rule 404(b), and Jencks

Act material to the defense by January 1, 2019. Aug. 22, 2018 Order, ECF Dkt. No. 47. On

December 31, 2018, the government produced certain Jencks Act material for FBI agents assigned

to the case, along with other documents. After reviewing the government’s production, Jitesh’s

counsel discovered that the government failed to disclose any statements that its witnesses made

to the grand jury, which would constitute Jencks material. On March 6, 2019, Jitesh’s counsel

asked the government to produce these missing grand jury transcripts. On March 7, 2019, Jitesh’s

counsel received the transcript of the case agent’s testimony to the grand jury.1 When Jitesh’s

counsel reviewed this transcript while preparing for trial, the transcript confirmed exactly what

Jitesh expected—and what the government dismissed as “pure speculation”—that the government

presented extensive evidence of the separate crime of market manipulation to the grand jury.

          Specifically, the case agent provided the following testimony:

             Spoofing is a form of market manipulation. Grand Jury Transcript, 21:6-8.2
             Spoofing can be used to manipulate the market for futures contracts. Id. at 21:18-20.




1
  Jitesh received this late transcript after the February 22, 2019 deadline to file motions in limine, so he
could not address this issue when he renewed his motion to strike the prejudicial language from the
indictment in his motions in limine.
2
    A copy of the grand jury transcript will be provided to chambers.


                                                     -4-
   Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 5 of 17 PageID #:989



          Traders would place spoof orders to drive prices up by creating a false impression in
           the market of increased demand, and that would likely drive the price of the market up.
           Id. at 23:4-12.
          Traders would also place spoof orders to drive prices down by creating a false
           impression in the market of increased supply. Id. 23:13-17.
          By placing spoof orders, a trader intends to inject false and misleading information into
           the market to create this false impression of increased supply or demand. Id. at 24:7-
           12.
          Market participants react to a false impression created by the spoof order, often by
           buying and selling at quantities and prices at times they otherwise would not have. Id.
           24:13-22.
          Market participants buy and sell at these times because they see an artificial supply or
           demand created by spoof orders and this often causes the market price of a given
           future contract to rise or fall. Id. at 24:23-25:8 (emphasis added).
          Market prices change as a result of the spoof order, often allowing the trader to fill his
           primary order on the opposite side at quantities, prices and times that otherwise
           wouldn’t have been available but for the spoof order. Id. at 25:9-16.
          “[T]he spoof order is placed to move the market[.]” Id. at 25:17-21.

The case agent also described a particular scheme of placing spoof orders that was not tied to any

evidence in the case and went beyond the definition of spoofing. Id. at 23:18-25:8. Additionally,

immediately after testifying that Sarao pleaded guilty to engaging in spoofing, the case agent

testified that a trader could use spoofing to cause price movements, quantity movements, and price

adjustments. Id. at 21:24-22:11. In all, the case agent’s testimony on the separate crime of market

manipulation spans nearly five pages of the grand jury transcript.

       To be clear, spoofing is not a “form of market manipulation.” It requires no proof that

prices rise or fall. Spoofing is described as a “disruptive trading practice” in the statute, and the

opening statements and closing arguments in the only other spoofing trial did not mention the word




                                                -5-
    Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 6 of 17 PageID #:990



“manipulation,” for good reason. It is a separate crime requiring a much higher standard of proof,

which is why no one has ever been convicted of engaging in the crime of market manipulation.3

        We took the government’s assertions in its prior filing at face value, but as we reviewed

the untimely-disclosed transcript this weekend to prepare to cross-examine the case agent, it was

apparent that those assertions were inaccurate and misleading. Given that the government’s

references to market manipulation were not a “passing reference,” but rather nearly five pages of

testimony conflating spoofing with market manipulation, we file this motion to bring this issue to

the Court’s attention as soon as possible.

III.    The Government also Presented Legal Conclusions from a Fact Witness on the
        Ultimate Question the Grand Jury was Asked to Decide

        In addition to providing extensive testimony to the grand jury about a crime Jitesh was not

charged with, the case agent also presented legal conclusions under the guise of fact testimony to

the grand jury on the ultimate question the grand jury was asked to decide: whether Jitesh conspired

with Sarao. The case agent testified that:

        Q. So let’s move to the allegations in this case. So based on the information that
        you have reviewed in the investigation, did the proposed defendant, Mr. Thakkar,
        did he conspire with Navinder Sarao to engage in spoofing in the E-mini market
        on the CME?
        A. Yes.
        Q. And specifically trading E-mini futures contracts?
        A. Yes.
        Q. And approximately what time period did this conspiracy exist?

3
  In fact, the CFTC recently lost a high-profile civil market manipulation case. In United States Commodity
Futures Trading Commission v. Wilson, et al., the court found that the CFTC failed to present sufficient
evidence of the existence of an artificial price. United States Commodity Futures Trading Comm’n v.
Wilson, No. 13 CIV. 7884 (RJS), 2018 WL 6322024, at *13 (S.D.N.Y. Nov. 30, 2018). In its ruling, the
court noted that “[p]roving the existence of an artificial price is difficult – and with good reason. . . the laws
that forbid market manipulation should not encroach on legitimate economic decisions lest they discourage
the very activity that underlies the integrity of the markets they seek to protect.” Id. at *15 (emphasis added)
(internal citations and quotation marks omitted).


                                                      -6-
   Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 7 of 17 PageID #:991



       A. During the period of October 2011 to about April of 2015.
       Q. And could you briefly summarize the --what's the purpose of that conspiracy?
       A. The purpose of their conspiracy from Mr. Sarao’s side was to obtain money
       through -- by placing trades he did not intend to execute and profit from those trades
       or enrich himself through those trades and Mr. Thakkar wanted to enrich himself
       by selling this software to Mr. Sarao and other traders.

Grand Jury Transcript, 26:5-27:2 (emphasis added).

                                           ARGUMENT

  I.   Legal Standard

       Federal Rule of Criminal Procedure 12(b)(3) allows a defendant to seek a pretrial dismissal

based on “an error in the grand-jury proceeding.” Fed. R. Crim. P. 12(b)(3)(A)(v); see also United

States v. Stelmachowski, 2018 WL 828078, *6 (N.D. Ill. Feb. 12, 2018). The Court may dismiss

an indictment where government misconduct before the grand jury “substantially influenced the

grand jury’s decision to indict, or if there is grave doubt that the decision to indict was free from

the substantial influence of such violations.” United States v. Vincent, 416 F.3d 593, 600 (7th Cir.

2005). In other words, the Court may dismiss the indictment if the government’s misconduct

during grand jury proceedings prejudiced the defendant. Id.

 II.   The Grand Jury Witness Asserted Legal Conclusions on the Ultimate Issue that the
       Grand Jury was Asked to Decide

       The Court should dismiss the indictment in this case because the government’s case agent

improperly testified before the grand jury on the ultimate issue that the grand jury was asked to

decide. “[A]s a practical matter the modern grand jury is greatly dependent on the United States

Attorney ‘to present to it such evidence as it needs for its performance of its function and to furnish

it with controlling legal principles.’” United States v. Udziela, 671 F.2d 995, 998 (7th Cir. 1982)

(quoting United States v. Ciambrone, 601 F.2d 616, 622 (2d Cir. 1979)).




                                                 -7-
   Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 8 of 17 PageID #:992



       A federal prosecutor commits misconduct justifying dismissal of the indictment where

“[t]he conduct of the district attorney before [the grand jury] was the equivalent of expressing the

unqualified opinion that the evidence established the guilt of the defendants; that they ought to

indict them.” United States v. Wells, 163 F. 313, 332 (D. Idaho 1908). “The district attorney

should not give advice or express his opinion as to the sufficiency of the evidence.” Id. at 325.

“[W]here the prosecutor not only expresses his opinion, but urges the finding of an indictment,

and it is clearly shown that the grand jury must necessarily have been influenced, whether

consciously or unconsciously, prejudice will be presumed.” Id. at 327; see also Udziela, 671 F.2d

at 998-99 (“federal courts in recent years have become more sensitive to allegations of

governmental misconduct before the grand jury and have demonstrated greater willingness to curb

prosecutorial abuse of such proceedings”) (citing Wells and explaining the misconduct in Wells as

“prosecutor expressed his opinion that defendants were guilty and that the grand jury should return

an indictment against them”); United States v. Ogden, 703 F.2d 629, 636 (1st Cir. 1983) (“It is

alleged that the prosecutor gave unsworn testimony to the grand jury and rendered his personal

opinion and belief in the defendant’s guilt. We recognize that abuse and perversion of the fact

finding process of the grand jury by the prosecutor may necessitate a dismissal of an indictment.”).

       Here, the prosecutor called the case agent to tell the grand jury that Jitesh had conspired

with Sarao to commit spoofing.        Grand Jury Transcript, 26:5-27:2.       In other words, the

government’s witness told the grand jury that Jitesh was guilty of conspiracy, which allowed the

government to sidestep the difficult factual questions at issue here—factual questions that recently

caused the government to seek an ostrich instruction because they lack confidence that they can

prove that Jitesh actually knew what his supposed co-conspirator was doing.




                                               -8-
   Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 9 of 17 PageID #:993



       The government’s lack of confidence in its case is well-founded. It is difficult to prove

that Jitesh and Sarao entered into a criminal conspiracy to engage in spoofing because there is no

evidence that Jitesh and Sarao ever had an explicit discussion regarding spoofing or agreement to

commit spoofing. But the grand jury never grappled with that tough question because the

prosecutor improperly elicited conclusory testimony that the conspiracy existed, shortcutting the

grand jury’s need to consider that issue. The government’s witness testified to the ultimate

conclusion. Thus, it was impossible for the grand jury to have performed its proper function of

addressing the difficult issues of fact in this case and deciding whether an indictment was proper.

       We will never know for sure whether the grand jury would have had the same doubts that

the government now has, but the questions of Jitesh’s knowledge and agreement were never

squarely presented to the grand jury. The grand jury never decided the tough question of Jitesh’s

lack of knowledge because the case agent asserted the conclusion that Jitesh had engaged in a

conspiracy. Essentially, the government’s witness told the grand jury that Jitesh should be

indicted. Thus, there is “grave doubt” that the decision to indict was reached free of the improper

influence of the case agent’s conclusory testimony, and it was impossible for the grand jury to

have performed its proper function of addressing the difficult issues of fact in this case and

deciding whether an indictment was proper.

III.   The Grand Jury was Led to Believe Jitesh Engaged in Market Manipulation, a Crime
       he was not Charged With

       The indictment should also be dismissed because the grand jury was led to believe Jitesh

engaged in market manipulation, a separate crime for which he was not charged. Presenting

misleading evidence that the defendant committed a different crime with which is not charged can

be grounds for dismissing an indictment. For example, in United States v. Asdrubal-Herrera, 470

F. Supp. 939 (N.D. Ill. 1979), an INS agent presented an immigration case to the U.S. attorney,


                                               -9-
   Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 10 of 17 PageID #:994



who had the agent draft a complaint against the defendant. Id. at 940. The complaint incorrectly

alleged that the defendant had also been involved in illegal firearms transactions. Id. at 940-41.

The agent testified before the grand jury and related the same erroneous information regarding

involvement in illegal firearms, a crime with which the defendant was not charged. Id. at 941.

The court held that this testimony biased the grand jury, depriving the defendant of his right to an

“independent and informed” grand jury. Id. at 942. It found that “[t]he jury was led to believe

that the defendant was engaged in other illegal activity,” and that this improper conduct justified

dismissal of the indictment: “The grand jury places great trust in the United States Attorney. In

this case they did not receive proper guidance. Their trust was misplaced. . . . Accordingly, the

defendant's motion is granted, the indictment is dismissed.” Id. See also United States v. Hogan,

712 F.2d 757, 760-62 (2d Cir. 1983) (dismissing indictment where the government presented

testimony to the grand jury regarding crimes for which the defendant was not charged).

        Market manipulation is a separate and distinct crime under the CEA. See 7 U.S.C. §

13(a)(2). Market manipulation requires the government to prove that the defendant had the ability

to influence market prices, that artificial prices existed, and that the defendant caused the artificial

prices. In re Dairy Farmers of America, Inc. Cheese Antitrust Litigation, 801 F.3d 758, 764-65

(7th Cir. 2015). Due to this high burden, the government has never obtained a criminal conviction

for market manipulation. In contrast, spoofing requires no proof that the defendant influenced

prices at all.

        By providing extensive testimony regarding the separate crime of market manipulation to

the grand jury, the government improperly prejudiced the grand jury against Jitesh. It led the grand

jury to believe that Jitesh engaged in criminal activity besides spoofing, painting the misleading

picture that Jitesh was guilty of more than just the crime charged. Further, conflating market



                                                 - 10 -
  Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 11 of 17 PageID #:995



manipulation with spoofing gave the grand jury the impression that Jitesh had engaged in behavior

that actually changed prices in the market, even though the government did not believe it had the

evidence to charge Jitesh with such a crime. Such testimony biased the grand jury, depriving Jitesh

of his right to an “independent and informed” grand jury. There is thus “grave doubt” that the

grand jury returned an indictment free from improper influence.

IV.    The Government Presented no Evidence to Support an Indictment on Counts II and
       III

       If this Court does not dismiss the entire indictment for the foregoing reasons, the Court

should dismiss the substantive spoofing counts (Counts II and III) from the indictment because the

government failed to present evidence to support an indictment on these counts. It is unclear

whether the government alleges aiding and abetting or is pursuing a Pinkerton theory on Counts

II and III. Under either theory, however, the government failed to present evidence to the grand

jury that would support an indictment on these counts.

       First, the evidence the government presented to the grand jury does not support an

indictment on Counts II and III under an aiding and abetting theory because the government

presented absolutely no evidence that Jitesh knew about the two specific instances of spoofing

alleged in the indictment. “To be liable under an aiding and abetting theory for the crime itself, .

. . a defendant must have had the specific intent to aid in the commission of the crime in doing

whatever she did to facilitate its commission.” United States v. Nacotee, 159 F.3d 1073, 1076 (7th

Cir. 1998); see also United States v. Irorere, 228 F.3d 816, 825 (7th Cir. 2000) (aiding and abetting

theory requires a showing of specific intent); United States v. Barclay, 560 F.2d 812, 816 (7th Cir.

1977). The government is required to prove that the defendant “shared the intent of the principal.”

Barclay, 560 F.2d at 815; see also United States v. Bruun, 809 F.2d 397, 411 (7th Cir. 1987) (“To




                                               - 11 -
   Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 12 of 17 PageID #:996



be liable as an aider and abettor, [the defendant] must have shared [the principal’s] criminal

intent.”).

        Because there is no allegation that Jitesh committed the underlying offense of spoofing,

“the intent required is defined by the substantive offense and is to aid or abet its commission.”

Barclay, 560 F.2d at 816. Thus, “‘(t)he defendant must act or fail to act with the specific intent to

facilitate the commission of a crime by another.’” Id. (quoting United States v. Bryant, 461 F.2d

912, 920 (8th Cir. 1972)). Here, the underlying offense of spoofing is a specific intent crime.

United States v. Coscia, 866 F.3d 782, 794 (7th Cir. 2017). Thus, to show that Jitesh had the

specific intent to facilitate the commission of a crime by Sarao, the government would have to

show that Jitesh had the specific intent to aid Sarao in cancelling the two trades of February 25,

2013 and March 8, 2013 that are alleged in the indictment.

        Further, a defendant cannot be guilty for a specific substantive crime of which he was

unaware and, therefore, had no intent to aid or abet. In United States v. Greer, the Seventh Circuit

held that where the defendant had knowledge that the principals planned a theft but had no

knowledge that the principals planned to transport the stolen goods across the state line, the

defendant could not have the intent required for aiding and abetting the crime of transportation of

stolen goods. Greer, 467 F.2d 1064, 1068-69 (7th Cir. 1972). The court explained “[W]here the

relationship between the defendant’s acts and the ultimate crime for which he is charged is as

attenuated as it is in the instant case, we would require some showing of specific intent to aid in,

or specific knowledge of, the crime charged.” Id. at 1069.

        The Supreme Court has made it clear that a defendant must have advanced knowledge of

the exact crime the alleged principal intents to commit to be found guilty on a theory of aiding and

abetting. In Rosemond v. United States, the defendant was convicted of violating a federal statute



                                               - 12 -
  Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 13 of 17 PageID #:997



that prohibits using or carrying a firearm during and in relation to any crime of violence or drug

trafficking crime. Rosemond, 572 U.S. 65, 67 (2014). The jury was instructed on a theory of

aiding and abetting. Id. at 68-69. The defendant appealed. Id. Addressing the intent requirement

for aiding and abetting, the Supreme Court explained:

       a person aids and abets a crime when (in addition to taking the requisite act) he
       intends to facilitate that offense's commission. . . . An intent to advance some
       different or lesser offense is not, or at least not usually, sufficient: Instead, the
       intent must go to the specific and entire crime charged—so here, to the full
       scope (predicate crime plus gun use) of § 924(c).

                                            ***

       We have previously found that intent requirement satisfied when a person actively
       participates in a criminal venture with full knowledge of the circumstances
       constituting the charged offense. In Pereira, the mail fraud case discussed above,
       we found the requisite intent for aiding and abetting because the defendant took
       part in a fraud “know[ing]” that his confederate would take care of the mailing. 347
       U.S., at 12, 74 S.Ct. 358; see supra, at 1246 – 1247. Likewise, in Bozza v. United
       States, 330 U.S. 160, 165, 67 S.Ct. 645, 91 L.Ed. 818 (1947), we upheld a
       conviction for aiding and abetting the evasion of liquor taxes because the defendant
       helped operate a clandestine distillery “know[ing]” the business was set up “to
       violate Government revenue laws.” And several Courts of Appeals have similarly
       held—addressing a fact pattern much like this one—that the unarmed driver of a
       getaway car had the requisite intent to aid and abet armed bank robbery if he
       “knew” that his confederates would use weapons in carrying out the crime.
       See, e.g., United States v. Akiti,701 F.3d 883, 887 (C.A.8 2012); United States v.
       Easter, 66 F.3d 1018, 1024 (C.A.9 1995). So for purposes of aiding and abetting
       law, a person who actively participates in a criminal scheme knowing its extent
       and character intends that scheme's commission.

Id. at 76-77 (emphasis added); see also United States v. Cejas, 761 F.3d 717, 729 (7th Cir. 2014).

The court went on to hold that, for the defendant to be liable for aiding and abetting, the defendant’s

knowledge “must be advance knowledge—or otherwise said, knowledge that enables him to make

the relevant legal (and indeed, moral) choice.” 572 U.S. at 78. Thus, “[w]hat matters for purposes

of gauging intent, and so what jury instructions should convey, is that the defendant has chosen,

with full knowledge, to participate in the illegal scheme.” Id. at 79. The court then vacated the



                                                - 13 -
  Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 14 of 17 PageID #:998



conviction and remanded the case because the trial court failed to instruct the jury on the

requirement that the defendant have advanced knowledge of the specific crime the principals

intended to commit—i.e., a crime involving a gun. Id. at 82-83.

       Here, the grand jury returned an indictment on two specific counts of spoofing that

allegedly occurred on February 25, 2013 at 1:37:54.313 p.m. and March 8, 2013 at 9:52:23.983

a.m. Indictment, ECF Dkt. No. 17, ¶ 37. However, the government presented absolutely no

evidence that Jitesh had “advanced knowledge” or “specific knowledge” that those two specific

trades were going to take place or that he had the requisite specific intent to aid those two trades.

The government presented no evidence that Jitesh intended “the specific and entire crime[s]

charged” or that he acted “with full knowledge of the circumstances constituting the charges

offense[s]” (i.e., with knowledge of the trades Sarao made on February 25, 2013 and March 8,

2013). The only evidence the government presented to the grand jury about these two specific

trades Sarao made was data and statistics relating to the trades and that Sarao placed the trades

using NAVTrader. See Grand Jury Transcript, 70:19-76:20. Without any evidence of Jitesh’s

specific knowledge or intent, the grand jury’s return of the indictment on these counts was

improper. Counts II and III must be dismissed from the indictment.

       Nor did the evidence the government presented to the grand jury support an indictment on

Counts II and III under a Pinkerton theory of liability. Under Pinkerton, a conspirator may only

be held liable for the a substantive offense committed by a co-conspirator if the co-conspirator’s

offense was committed in furtherance of the conspiracy, fell within the scope of the unlawful

project, and was reasonably foreseeable as a necessary or natural consequence of the unlawful

agreement. United States v. Walls, 225 F.3d 858, 865 (7th Cir. 2000) (citing Pinkerton v. United

States, 328 U.S. 640, 647-48 (1946)). In this case, the government did not present evidence that



                                               - 14 -
     Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 15 of 17 PageID #:999



the specific spoof trades alleged in the indictment were reasonably foreseeable. See Grand Jury

Transcript, 70:19-76:20. Accordingly, Counts II and III were not supported by sufficient evidence

and these counts must be dismissed from the indictment.

    V.   If the Indictment is not Dismissed in its Entirety, the Prejudicial Example of Market
         Manipulation Must be Stricken from the Indictment

         If the Court disagrees and finds that the government’s presentation to grand jury does not

warrant dismissal of the indictment, the Court should strike the prejudicial an inflammatory

“example” of market manipulation from the indictment.4 Rule 7(d) of the Federal Rules of

Criminal Procedure allows a court to “strike surplusage from the indictment” upon defendant’s

motion. Fed. R. Crim. P. 7(d). A motion to strike should be granted when “the targeted allegations

are clearly not relevant to the charge and are inflammatory and prejudicial.” United States v.

Groos, 616 F. Supp. 2d 777, 789 (N.D. Ill. 2008) (quoting U.S. v. Black, 469 F. Supp. 2d 513, 518

(N.D. Ill. 2006)) (granting defendant’s motion to strike under Rule 7(d)). “The purpose of (rule

7(d)) is to protect the defendant against prejudicial allegations of irrelevant or immaterial facts”

because “[p]rosecutors have been known to insert unnecessary allegations for ‘color’ or

‘background’ hoping that these will stimulate the interest of the jurors.” United States v. Brighton

Bldg. & Maint. Co., 435 F. Supp. 222, 230 (N.D. Ill. 1977). Further, allegations in an indictment

that “may lead the jury to infer allegations of crimes beyond those actually charged” are improper

and should be stricken from the indictment. United States v. Beverly, No. 87 CR 521, 1988 WL

48291, at *3 (N.D. Ill. May 11, 1988); see also Brighton Bldg. & Maint. Co., 435 F. Supp. at 230

(striking language from the indictment that “serves no useful purpose and allows the jury to draw

the inference that the defendant is accused of crimes not charged in the indictment”).


4
 Jitesh requests that the Court strike all of Paragraph 10 from the indictment, except for the first sentence.
This includes striking subparagraphs 10(a)-10(f) from the indictment.


                                                   - 15 -
  Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 16 of 17 PageID #:1000



       As discussed above, the allegations in the indictment related to the crime of “market

manipulation” are just such irrelevant and prejudicial surplusage that could cause the jury to infer

allegations of crimes beyond those Jitesh is actually charged with and must be stricken. This

“example” of a crime Jitesh has not been charged with in Paragraph 10 is not relevant to the

elements of the crimes the government has charged Jitesh with. Groos, 616 F. Supp. 2d at 790.

Thus, if this Court does not dismiss the entirety of the indictment, the Court should strike all of

paragraph 10 of the indictment except the first sentence, including striking subsections 10(a)

through 10(f).

                                         CONCLUSION

       WHEREFORE, Defendant Jitesh Thakkar respectfully requests that this Court dismiss the

indictment or, in the alternative, strike the prejudicial language in Paragraph 10 from the

indictment, and grant such other and further relief as the Court deems proper.


Dated: March 31, 2019                                   Respectfully submitted,

                                                        By: /s/ Renato Mariotti
                                                           Renato Mariotti
                                                           Holly H. Campbell
                                                           THOMPSON COBURN LLP
                                                           55 East Monroe St., 37th Floor
                                                           Chicago, Illinois 60603
                                                           (312) 346-7500
                                                           rmariotti@thompsoncoburn.com
                                                           hcampbell@thompsoncoburn.com

                                                           Attorneys for Jitesh Thakkar




                                               - 16 -
  Case: 1:18-cr-00036 Document #: 101 Filed: 03/31/19 Page 17 of 17 PageID #:1001



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2019, the foregoing was filed electronically with the

Clerk of the Court to be served upon all attorneys of record by operation of the Court’s electronic

filing system.

                                                       /s/ Renato Mariotti




                                              - 17 -
